Title: To George Washington from John Parish, 20 August 1794
From: Parish, John
To: Washington, George


               
                  Sir
                  Hamburg [Germany] the 20th August 1794
               
               It was not for want of inclination that I have defered untill now, making my Acknowledgement for the honour which You have been pleased to confer on me, in the Appointment of Consul for the united States, I requested of my Friend Mr Morris to take an Opportunity of testifying to Your Excellency how Sensible I was of the preference Shewn me in this Nomination, and
                  
                  I hope the publick will have every reason to be Satisfied with the Attention which is paid to their Concerns here—my highest Wish is to be deserving of Your Countenance & Protection. I have the honor to Subscribe myself most respectfully Sir Your most obedt humble Se.
               
                  J. Parish
               
            